Title: To Alexander Hamilton from Aaron Ogden, 20 September 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town Sepr. 20th. 1799
          
          Since my report of yesterday, yours of the 18th. has come to hand containing a duplicate of a former letter of the 9th. instant, which had been duly received.
          It now occurs to me, that perhaps, it may be proper to add, that I had publickly, been at pains to gain information of all the probable situations in the neighbourhood of New-Brunswick and on the Rariton, with a view to prepare the owners of the site at Green-Brook, to make more reasonable Offers, and in case of failure, to visit those situations personally—My attempt on the owners was not carried into execution, as early as I had projected, by reason of the unexpected absence from home, of a confidential person in the neighbourhood, on whom I had relied, and who was well able to forward my views—I waited for his return some days, and at length thro’  him effected a proposition on the part of the owners for me to meet, and hold a conference, with them, on the ground, on the 17th. instant. I attended and met them accordingly, when the offers were made which I had the honor to  send you by the last mail—I do not see any other mode of contracting, as they would estimate, (however strange it may appear) the wood alone, nearly as high as the wood and soil together.
          The more, I see and learn of this situation, the more I am convinced, that its equal is not to be found, so far as respects the particulars, which I detailed to you when I described  it in a former letter.
           I may now add, from the best authority, that in any succeeding winters, should any cantonment, here, be then occupied, wood may readily be procured to be delivered  at, less considerably than 2 dollars per cord,  and that straw may be had at less than thirty Cents—per the  dozen bundles.
          Should you wish me to look out farther, I am ready at a moments notice, to view the other situations of which I have gained information by my enquiries, but I hope that this on Green-Brook will prove satisfactory, as I am satisfied, that the result of comparisons must be in its favor.
          I have the honor to be with infinite respect your mo: ob: servt
          
            Aaron Ogden
          
          Major General Hamilton
        